DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (U.S. PGPub. No. 20140214019) in view of Batchelor (U.S. PGPub. No. 20140276786).
Regarding claim 1, Baxter teaches:
An electrosurgical forceps, comprising: a first elongated shaft member including a proximal end portion having a first handle member and a distal end portion including a first jaw member having a first tissue contacting surface; (Para. 0182; Fig. 50, handle 2912, jaw 2942, shaft read as portion between handle and jaw)
a second elongated shaft member including a proximal end having a second handle member and a distal end portion including a second jaw member having a second tissue contacting surface;  (Para. 0182; Fig. 50, handle 2914, jaw 2944, shaft read as portion between handle and jaw)
at least one of the first or second handle members movable relative to the other between an open position, (Para. 0087)
a first approximated position where the first and second tissue contacting surfaces are diametrically opposed to one other, (Para. 0089; closed position read as first position)
and a handle connector assembly including a housing selectively engageable with an inner surface of the second handle member, (see annotated Fig. 50; second handle 2914 selectively engages with housing when opening/closing)
the handle connector assembly configured to communicate electrosurgical energy between the first and second tissue contacting surfaces when the first and second handle members are disposed in the first approximated position. (Para. 0181)

    PNG
    media_image1.png
    358
    736
    media_image1.png
    Greyscale

Baxter does not explicitly disclose a second approximate position where the first and second tissue contacting surfaces are laterally offset from one another. 
In related forceps art, Batchelor teaches:
and a second approximated position where the first and second tissue contacting surfaces are laterally offset from one other; (Para. 0100; Fig. 11B, working arms 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Baxter based on the teachings of Batchelor to incorporate laterally offset tissue contacting surfaces in order to use the edges to cut tissue (Batchelor, Para. 0006). 
Regarding claim 2, the Baxter/Batchelor combination teaches:
The forceps according to claim 1, (described above)
wherein the first handle member includes a bump stopper disposed on an inner surface of the first handle member and extending towards the second handle member, (Baxter, Para. 0182; Fig. 50; stopper 2920)
wherein the bump stopper is spaced from the handle connector assembly when the first and second handle members are disposed in the open23PATENT APPLICATIONAtty. Docket: H-EM-00246US01 CON (203-10334 CON) position, (Baxter, Para. 0182; stopper 2920 is in an upper position) 
the bump stopper configured to engage a switch disposed on the housing of the handle connector assembly when the first and second handle members move to the first approximated position. (Baxter, Para. 0182; Fig. 1, rotate cam 2922)
Regarding claim 10, the Baxter/Batchelor combination teaches:
The forceps according to claim 1 (described above).
wherein the first and second tissue contacting surfaces define complementary stepped surfaces. (Baxter, Para. 0106)
Regarding claim 11, the Baxter/Batchelor combination teaches:
The forceps according to claim 10 (described above).
wherein the first and second tissue contacting surfaces each include a base surface laterally disposed relative to a raised surface, (Baxter, see annotated Fig. 9 below)
the base and raised surfaces connected by an intermediate wall that forms a shear edge at an intersection with the raised surface. (Baxter, Para. 0112; see annotated Fig. 9 below; read as broadly as claimed a shear edge is any edge on that concentrates pressure)

    PNG
    media_image2.png
    246
    484
    media_image2.png
    Greyscale

Regarding claim 12, the Baxter/Batchelor combination teaches:
The forceps according to claim 11 (described above).
wherein when the first and second handle members are in the first approximated position, the base and raised surfaces of the first tissue contacting surface are aligned with the raised and base surfaces of the second tissue contacting surface, respectively, (Baxter, Para. 0107; Fig. 10a, jaws 342, 344; first approximated position read as closed)
Baxter does not explicitly disclose the details of the second approximated position. However, Batchelor teaches moving the jaws askew such that they are laterally offset in the same plane (Batchelor, Para. 0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Baxter based on the teachings of Batchelor to incorporate the raised surfaces to align with each other in the second approximated position, since Batchelor only moves the jaws laterally. This would provide the raised surfaces of the first and second tissue contacting surfaces to be aligned while the jaws are offset. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Baxter/Batchelor combination in further view of Hart (U.S. PGPub. No. 20150066026).
Regarding claim 3, the Baxter/Batchelor combination teaches the forceps according to claim 1 (described above). The Baxter/Batchelor combination does not explicitly disclose a connector pin used to close an electrical circuit. 
In related jaw member art, Hart teaches:
wherein the first handle member includes a connector pin extending towards the second handle member, (Para. 0087; Fig. 8B, extension portion 459b)
wherein the connector pin is spaced from the handle connector assembly when the first and second handle members are disposed in the open position, (Fig. 8A, the handle members are in an open position and the extension portion is space from the second handle)
the connector pin configured to extend through a proximal portion of an opening defined in the housing (Para. 0087; Fig. 8B, aperture 457; read as broadly as claimed, any part of the aperture can be read as the proximal portion)
and into contact with a movable first connector member disposed within the housing to close an electrical circuit when the first and second handle members move to the first approximated position. (Para. 0085, 0087; Fig. 8B, extension portion 459b, outer button 456; sufficient approximation of shaft member read as first approximated position, where activation mode is permitted)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Baxter/Batchelor combination based on the teachings of Hart to incorporate a connector pin to close an electrical circuit in order to selectively provide energy when the tissue is grasped between jaw members when a larger clamping pressure on tissue is desirable for cutting and sealing (Hart, Para. 0088). 
Regarding claim 4, the Baxter/Batchelor combination teaches the forceps according to claim 1 (described above). The Baxter/Batchelor combination does not explicitly disclose a spring connector. In related jaw member art, Hart teaches:
wherein the first handle member includes a…connector extending towards the second handle member, (Para. 0087; Fig. 8B, extension portion 459b)
wherein the…connector is spaced from the handle connector assembly when the first and second handle members are disposed in the open position, (Fig 8A, the handle members are in an open position and the extension portion is space from the second handle)
 the…connector configured to extend through an opening defined in the housing and into a proximal portion of a channel disposed within the housing when the first and second handle members are moved to the first approximated position. (Para. 0087; Fig. 8B, aperture 457; read as broadly as claimed, any part of the aperture can be read as the proximal portion; sufficient approximation of shaft member read as first approximated position)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Baxter/Batchelor combination based on the teachings of Hart to incorporate a connector in order to selectively provide energy when the tissue is grasped between jaw members when a larger clamping pressure on tissue is desirable for cutting and sealing (Hart, Para. 0088). Further, although Hart does not explicitly disclose the connector being a spring connector, one of ordinary skill in the art would recognize that a spring connector indicated by the applicant and an extension portion taught by Hart would function in the same manner.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Baxter/Batchelor combination in further view of Nicholas (U.S. PGPub. 15567411).
Regarding claim 7, the Baxter/Batchelor combination teaches the forceps according to claim 1 (described above). The Baxter/Batchelor combination does not explicitly disclose a spring connector. In related forceps apparatus art, Nicholas teaches:
wherein the first shaft member includes a body portion including a pivot pin and the second shaft member includes a split body portion including first and second legs defining opposed oblong openings, (Col. 4, lines 16-19, 21-31; Fig. 2, pivot pin 72)
wherein the body portion of the first shaft member is disposed within a slot defined between the first and second legs of the split body portion and the pivot pin extends into the oblong openings. (Col. 4, lines 16-19, 21-31; Fig. 4, camming slot 76)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Baxter/Batchelor combination based on the teachings of Nicholas to incorporate an oblong opening for the pin in order to increase jaw mobility and shift the pivot pin into a forward direction to effectively close the jaws and secure tissue therebetween. By doing so, the functionality of the device is maintained and the physician will be able to perform the procedure effectively. 
Regarding claim 8, the Baxter/Batchelor/Nicholas combination teaches:
The forceps according to claim 7 (described above).
wherein when the first and second handle members are in the first approximated position, the pivot pin is disposed in a proximal portion of the oblong openings. (Nicholas, Col. 4, lines 21-31; any portion of the camming slot 76 can be read as an the proximal portion when the jaws are closed in the first approximated position)

Regarding claim 9, the Baxter/Batchelor/Nicholas combination teaches the forceps according to claim 8 (described above). Nicholas teaches a pin moving through an oblong opening (Nicholas, Col. 4, lines 21-31). Batchelor teaches a pin 66 following a pathway 64 from the proximal to distal portion to skew the distal portion of the device into a second approximated position (Batchelor, Para. 0080). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Baxter/Batchelor/Nicholas combination to incorporate the first and second handle members in the second approximated position when the pin is disposed in a distal portion of the oblong opening in order to effectly deflect the working arms into a skew position (Para. 0080). 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record fails to disclose “wherein the connector pin is disposed in an intermediate portion of the opening in the housing, which is distal to, and laterally offset 24PATENT APPLICATIONAtty. Docket: H-EM-00246US01 CON (203-10334 CON)from, the proximal portion of the opening, when the first and second handle members are moved to the second approximated position” as indicated in claim 5 as a whole.

Regarding claim 6, the prior art of record fails to disclose “wherein the spring connector is disposed within a distal portion of the channel disposed within the housing of the handle connector assembly when the first and second handle members are moved to the second approximated position” as indicated in claim 5 as a whole.
Upon consideration and the claims, this Hart fails to teach the spring connector disposed within a distal portion of the channel…when the first and second handle members are moved to the second approximated position. Hart teaches the jaws in a first approximated position when the extension member in within an opening of the handle. Hart further teaches a second activation mode when the extension member is within the opening. However, Hart does not 
Regarding claims 13-17, the prior art of record fails to disclose “and a handle connector assembly including a housing removably attachable to the second handle member, the handle connector assembly configured to communicate electrosurgical energy between the first and second tissue contacting surfaces when the first and second handle members are disposed in the first approximated position, the housing including a U-shaped channel defined therein configured to receive the spring connector of the first handle member, the spring connector configured to ride within the U-shaped channel upon approximation of the first and second handle members” as indicated in claim 13 as a whole.
The Examiner has cited Hart as the most pertinent prior art reference, which teaches a similar forceps device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the housing including a U-shaped channel defined therein configured to receive the spring connector of the first handle member, the spring connector configured to ride within the U-shaped channel upon approximation of the first and second handle members”. The identified prior art describes an aperture for an extension member to fit therein. However, the applicant claims the aperture to be a U-shaped channel, which is not taught by the prior art. To modify the prior art exactly as the 
As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/A.E.R./Examiner, Art Unit 3794